NO. 07-05-0203-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   MAY 8, 2006
                         ______________________________

                                SHAWNA LYN BORTH,

                                                              Appellant

                                            v.

                            JOHN C. KELLEHER, JR., M.D.,

                                                     Appellee
                       _________________________________

            FROM THE 251st DISTRICT COURT OF RANDALL COUNTY;

                 NO. 55,233-C; HON. PATRICK PIRTLE, PRESIDING
                       ________________________________

                              Memorandum Opinion
                        ________________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.

      Shawna Lyn Borth appeals from a final summary judgment denying her recovery

upon her health care liability claim against John Kelleher, Jr., M.D. The trial court also

executed an order identifying her as a vexatious litigant. Borth previously sued Kelleher

for damages purportedly arising from a surgery performed by Kelleher on July 25, 1991.

That suit resulted both in a trial court judgment denying her relief against the doctor and

an opinion from this court affirming that judgment. See Borth v. Kelleher, No. 07-01-0054-
CV, 2002 Tex. App. LEXIS 398 (Tex. App.–Amarillo, January 18, 2002, pet. denied).

Despite those decrees, Borth again sued the doctor, on November 5, 2004, again seeking

recovery for injuries purportedly caused by the same 1991 surgery. Upon joining issue,

Kelleher moved for summary judgment alleging, among other things, limitations and res

judicata. So too did it move to have Borth designated a vexatious litigant. Both forms of

relief were granted Kelleher by the trial court. Appealing from those orders, Borth contends

that the trial court erred in entering them.

       Having determined in our 2002 opinion that Borth’s claims against the doctor arising

from the 1991 surgery were then barred by limitations, we see no reason why that

conclusion should be any different now. As early as March 11, 1993, she accused the

doctor of erring, in some manner, during the surgery. So too has she sought and obtained

medical care related to her alleged injuries as well as initiated multiple suits against

Kelleher involving the same acts (though claiming different injuries). More importantly, her

having so initiated such suits (as early as November 16, 1998), it cannot be said that she

lacked reasonable opportunity to discover the purported wrongs and prosecute the claims

encompassed in her 2004 suit. See Shah v. Moss, 67 S.W.3d 836, 842 (Tex. 2001)

(holding that the open courts provision of our state constitution bars application of

limitations to claims of which the complainant lacked reasonable opportunity to discover).

So, for the reasons expressed in our 2002 opinion, we again conclude that limitations

barred Borth from suing Kelleher in 2004. Finally, because Borth again attempted to sue

Kelleher upon causes of action encompassed by previous suits and rejected through a

prior judgment, we also conclude that the trial court had basis to deem her a vexatious

litigant. See TEX . CIV. PRAC . & REM . CODE ANN . §11.054(2)(A) & (B) (Vernon 2002)

                                               2
(defining a vexatious litigant as one who attempts to relitigate, in propria persona, the

validity of a prior determination against the same defendant after litigation has been finally

determined against her and there is no reasonable probability she will prevail).

       Accordingly, we overrule Borth’s points of error and affirm the judgment and order

of the trial court.




                                                  Per Curiam




                                              3